

EXHIBIT 10.3
 



STOCK PLEDGE AND ESCROW AGREEMENT
 
THIS AGREEMENT is made the 8th day of October, 2009, between Lester Levin Inc.,
a New York corporation (“LLI”), Document Security Systems, Inc., a New York
corporation (“DSS”) (hereinafter collectively referred to as “Obligees”) and
Michael Buechler (hereinafter referred to as “Pledgor”),  Internet Media
Services, Inc., a Delaware corporation (the “Company”), and Manufacturers and
Traders Trust Company (hereinafter referred to as “Escrow Agent”).
 
Recitals
 
WHEREAS, Pledgor is a controlling stockholder, President and director of the
Company;
 
WHEREAS, LLI and the Company have entered into that certain Asset Purchase
Agreement of even date herewith (the “Asset Purchase Agreement”) pursuant to
which LLI is selling and transferring certain assets of its LegalStore.com
business to the Company in exchange for the issuance to LLI’s parent
corporation, DSS, 7,500,000 shares of common stock of the Company;
 
WHEREAS, pursuant to the covenants in the Asset Purchase Agreement, following
the transaction, the Company is obligated to take certain measures to advance
the business of the Company;
 
WHEREAS, Pledgor has agreed to secure the performance of the Company’s
obligations to Obligees pursuant to such covenants in the Asset Purchase
Agreement by executing this agreement and transferring to and registering in the
name of the Escrow Agent the 4,000,000 shares of stock of the Company held by
the undersigned.
 
NOW, THEREFORE, in consideration of the premises and understandings contained
herein and for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
 
1.
Pledge Agreement

 
(a)           As collateral security for the performance of those certain
covenants of the Company under the Asset Purchase Agreement set forth in Section
1(b) below, Pledgor hereby (i) grants to Obligees a security interest in and
(ii) pledges to Obligees and (iii) transfers as security all of the following
instruments and property (receipt of which is hereby acknowledged by Escrow
Agent):
 
(i)           Four million (4,000,000) shares of common stock of Company held by
the Pledgor and all successor stock to said shares, replacement stock for said
shares, substituted stock for said shares or additional shares of stock of
Company issued or transferred as a dividend on or stock split of or otherwise
received because of or in lieu of the ownership of said shares of common stock
of Company during the term of this agreement, whether the same resulted from
merger, consolidation, reorganization or otherwise (hereinafter sometimes
referred to as “Shares”), all to be registered in the name of the Escrow Agent;
and
 

 
 

--------------------------------------------------------------------------------

 


(ii)           Any and all other instruments or cash or, in kind, dividends or
other property which anyone is or may hereafter become entitled to receive with
respect to replacement of, substitution for, or succession to the aforesaid
Shares.
 
All of the foregoing property and instruments shall be individually and
collectively hereinafter referred to as “Collateral.” The Collateral shall be
held by the Escrow Agent hereinafter named in accordance with the terms and
pro-visions contained in this agreement.
 
Certificates registering the Shares should be registered in the name of the
Escrow Agent.
 
Pledgor agrees to forthwith deliver to Escrow Agent any and all Collateral
hereafter acquired by Pledgor along with stock powers duly endorsed in blank
with respect to any stock certificate therefor.
 
(b)           The following events shall constitute an “Event of Default” under
this agreement:  (i) The Company’s failure to comply with the following
covenants in Article VI of the Asset Purchase Agreement:  Section 6.2 Board of
Directors; Section 6.3 Working Capital; Section 6.4 Registration of Shares;
Section 6.8 Corporate Existence; Reporting Status; Section 6.9 Certain Negative
Covenants (the “Company’s Covenants”), which covenants are incorporated herein
by reference; and (ii) a breach of the Company’s representations and warranties
set forth in Section 5 of the Asset Purchase Agreement, which representations
and warranties are incorporated herein by reference.
 
2.
Escrow Agent

 
The parties agree that the Escrow Agent shall be Manufacturers and Traders Trust
Company.  Pledgor shall deliver the Collateral described in Paragraph (1)
herein, simultaneously with the execution hereof, to Escrow Agent who shall hold
and maintain the Collateral pursuant to the terms hereof. The Escrow Agent's
compensation, if any, shall be paid one-half by the Company and one-half by DSS.
 
3.
Voting and Dividend Rights

 
During the term of this agreement, and until such time, if any, that an Event of
Default has occurred, Pledgor or his assigns shall have the right to vote the
Shares now or hereafter pledged. In the event an Event of Default has occurred,
(which Event of Default shall be proven by the execution of an affidavit by an
DSS officer (the “Obligee Representative“) stating that Company is in default of
one or more such obligations), then upon the Escrow Agent receiving both such
affidavit and a proof of service that such affidavit was served upon Pledgor,
DSS shall have the right (but not the obligation) to vote the Shares held
pursuant to this escrow and exercise and receive all other rights and
privileges, including dividends, which are associated with the ownership of such
Shares.
 
Other than as set forth above, neither Obligees nor the Escrow Agent, nor their
assignees or anyone else taking under them, shall exercise the rights of a
holder of the Shares (or its successors) unless and until the Collateral is
accepted by the Obligee Representative pursuant to Subparagraph 4(a) herein.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
Default and Remedies

 
(a)           Whenever an Event of Default exists as set forth in Paragraph 3
due to the failure to comply with the Company's Covenants in Section 6.3 Working
Capital, and Section 6.4 Registration of Shares of the Asset Purchase Agreement;
and such Event of Default has not been cured on or before October 8, 2010 (the
"Registration Deadline"), Obligee Representative, at its option, may (in
addition to the rights provided for in Paragraph 3):
 
(i)           Accept such portion of the Collateral as is set forth in Schedule
I attached hereto based on the Event of Default existing at Registration
Deadline, by giving notice of such fact to Pledgor and the Escrow Agent, in
which case the Escrow Agent shall forthwith deliver the Collateral to Obligee
Representative, as agent for all the Obligees, and this escrow shall be
terminated.
 
(ii)           Exercise any remedies of a secured party under the New York
Uniform Commercial Code (the “UCC“). When such process is complete, the Escrow
Agent shall distribute any remaining assets held by the Escrow Agent to the
Pledgor and this escrow shall be terminated.  The Pledgor's and the Company
shall assist in the issuance of new certificates representing the Collateral.
 
(b)           Notwithstanding anything to the contrary herein, certificates
representing all Shares held as Collateral shall be delivered to the Obligees
until the Obligees receive a balance certificate duly issued by the Company
representing the number of Shares the Obligees are entitled to receive under
this Section 4.


(c)           Nothing herein contained is intended, nor should it be construed,
to preclude Obligees from pursuing any other remedy provided by law or otherwise
as a means of enforcing their rights. The foregoing remedies are in addition to,
and not in derogation of, any statutory, equitable, or common law remedy that
the Obligees may have with respect to the Pledgor, the Company and the
transactions contemplated by this Agreement.


5.
Satisfaction of Obligations

 
At such time as the Company has satisfied the Company Covenant set forth in the
Asset Purchase Agreement, Section 6.4 Registration of Shares or at such time as
the Obligee Representative has accepted the Collateral as set forth in Paragraph
4(a) above:
 
(a)           Obligees, Obligee Representative, or Pledgor shall promptly notify
the Escrow Agent in writing of such claim or such alleged acceptance.
 
(b)           Upon such notification, the Escrow Agent shall notify Obligees of
such claim or acceptance within three (3) business days of the receipt of the
same.
 
(c)           If (i) Obligees have made such notification of satisfaction of the
Company’s Covenants or acceptance, or (ii) Obligees either acknowledge the claim
or alleged acceptance to be true or do not object in writing within thirty (30)
days of receipt of notice of the same from the Escrow Agent, then this agreement
shall terminate and the Escrow Agent shall release any and all Collateral
pledged or otherwise secured hereunder from the lien or liens as provided in
this agreement and Escrow Agent shall transfer to Pledgor all of such Collateral
then held by Escrow Agent, subject to compliance with Section 4(b), including
Obligees acknowledgments (if any) that the obligations have been fulfilled.
 

 
3

--------------------------------------------------------------------------------

 
 
(d)           If Obligees do object to the claim or the alleged acceptance
within said thirty (30) day period, then the Escrow Agent shall submit the
question of the validity of the claim or the alleged acceptance to arbitration
to be held according to the rules of the American Arbitration Association, one
arbitrator, in Rochester, New York.
 
6.
Sale or Transfer of Collateral

 
During the term of this agreement, neither Obligees nor Escrow Agent shall sell
or attempt to sell, assign, release, encumber or otherwise transfer or dispose
of any of the Collateral pledged hereunder, except as may be allowed by
Paragraphs 4 or 5 herein.
 
7.
Duties and Powers Of Escrow Agent

 
(a)           The Escrow Agent shall have only such responsibility with respect
to the Collateral held in escrow as is expressly provided for in this agreement.
In the absence of gross negligence, bad faith or fraud with respect to the
performance of its obligation hereunder, the Escrow Agent shall not incur
liability to any other party hereto.  The Escrow Agent shall not incur liability
because of any substantive insufficiency in the form or manner of the execution
by Obligee Representative or Pledgor of any notice or other instrument required,
permitted or contemplated by this agreement, nor as a result of relying on the
validity of any such notice or written instrument signed by a party unless the
Escrow Agent was consulted regarding the same.
 
(b)           The powers conferred on the Escrow Agent shall not impose any duty
upon the Escrow Agent to exercise any such powers.  The Escrow Agent shall be
accountable only for property that it actually receives as a result of the
exercise of such powers, and it shall not be responsible to the Pledgor for any
act or failure to act hereunder, except for its own gross negligence or willful
misconduct.
 
(c)           The Escrow Agent's sole duty with respect to the custody,
safekeeping and physical preservation of the collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Escrow Agent deals with similar property for its own account. The
Escrow Agent shall not be liable for failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of the Pledgor or otherwise.
 
(d)           All authorizations and agencies herein contained with respect to
the Collateral are irrevocable and powers coupled with an interest.
 
8.
Resignation of the Escrow Agent

 
The Escrow Agent may resign upon thirty (30) days written notice to the other
parties. If a successor Escrow Agent shall not have been designated herein or
appointed by Pledgor and Obligee Representative before the effective date of
such resignation, the Escrow Agent may petition any state or federal court to
appoint a successor.
 
 
4

--------------------------------------------------------------------------------

 
 
9.
Waivers

 
Any forbearance, failure or delay by any party in exercising any right, power,
or remedy hereunder shall not be deemed to be a waiver of such right, power, or
remedy and any single or partial exercise of any right, power, or remedy
hereunder shall not preclude the further exercise thereof; and any right, power
and remedy shall continue in force and effect until such right, power or remedy
is specifically waived by an instrument in writing. No waiver of any of the
provisions of this agreement shall be deemed or shall constitute a waiver of any
other provision of this agreement, nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.
 
10.
Benefits

 
This agreement shall inure to the benefit of the parties, their heirs, personal
representatives and permitted assigns and shall be binding upon the parties and
their respective heirs and personal representatives.
 
11.
Choice of Law

 
This agreement shall be governed by the laws of the State of New York, and
unless otherwise defined or provided herein, all words in this agreement have
the meanings given them in the UCC.
 
12.
Captions

 
The subject headings of the paragraphs of this agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
 
13.
Notices

 
Any notice under this agreement shall be in writing, and any written notice or
other document shall be deemed to have been duly given:
 
(a)           On the date of personal service on the parties,
 
(b)           One day after being sent by professional or overnight courier or
messenger service guaranteeing one day delivery, with receipt confirmed by the
courier, or
 
(c)           On the date of transmission if sent by telegram, telex, telecopy,
or other means of electronic transmission resulting in written copies, with
receipt confirmed.
 
Any such notice shall be delivered or addressed to the parties at the addresses
set forth below or at the most recent address specified by the addressee through
written notice under this provision. Failure to conform to the requirement that
mailings be done by registered or certified mail shall not defeat the
effectiveness of notice actually received by the addressee.
 

 
5

--------------------------------------------------------------------------------

 
 
14.
Entire Agreement; Amendments

 
(a)           This Agreement and the Schedule hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any oral or written representations, warranties, covenants or agreements
except as specifically set forth herein.
 
(b)           The provisions of this agreement may be modified at any time by
written agreement of the parties. Any such agreement made after the date of this
agreement shall be ineffective to modify this agreement in any respect unless in
writing and signed by each of the parties hereto.
 
15.
Counterparts

 
This agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument and agreement.
 
16.
Severability

 
Each separately numbered paragraph of this agreement shall be treated as
severable, to the end that if any one or more such paragraphs shall be adjudged
or declared illegal, invalid or unenforceable, this agreement shall be
interpreted and shall remain in full force and effect, as though such paragraph
or paragraphs had never been contained in this agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this agreement on the date first
above written.
 
PLEDGOR
COMPANY
   
MICHAEL BUECHLER
INTERNET MEDIA SERVICES, INC.
         
Signature:
/s/ Michael Buechler
 
Signature:
/s/ Raymond Meyers
Address:
4553 Glencoe Avenue
 
By:
Raymond Meyers
 
Suite 325
 
Title:
President
 
Marina del Rey, CA 90292
 
Address:
4553 Glencoe Avenue
       
Suite 325
OBLIGEES
 
Marina del Rey, CA 90292
     
DOCUMENT SECURITY SYSTEMS, INC.
             
Signature:
/s/ Patrick White
     
By:
Patrick White
     
Title:
Chief Executive Officer
     
Address:
28 East Main Street
       
Suite 1525
       
Rochester, NY 14614
               
LESTER LEVIN INC.
             
Signature:
/s/ Patrick White
     
By:
Patrick White
     
Title:
Chief Executive Officer
     
Address:
28 East Main Street
       
Suite 1525
       
Rochester, NY 14614
               
AGREED AND ACCEPTED:
         
ESCROW AGENT
             
Name:
/s/ Joan Stapley
               
By:
Joan Stapley
     
Title:
Assistant Vice President
               
Address:
M&T Bank
       
1 M&T Plaza, Buffalo, NY 14203
       
(716) 842-5439
     

 
Escrow Agent, who acknowledges receipt of the property set forth in Paragraph
1(a) above.
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule I
To Stock Pledge And Escrow Agreement
 
Event of Default Existing at Registration Deadline
 
Number of Shares which Obligees May Accept on Event of Default pursuant to
Section
     
Section 6.3 - Working Capital; and
 
3,900,000 shares of Company's Common Stock
Section 6.4 - Registration of Shares
   
Section 6.4 - Registration of Shares
 
2,000,000 shares of Company's Common Stock

 
 
8

--------------------------------------------------------------------------------

 